
	
		III
		110th CONGRESS
		1st Session
		S. RES. 19
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Reid (for himself,
			 Mr. McConnell, Ms. Stabenow, Mr.
			 Levin, Mr. Akaka,
			 Mr. Alexander, Mr. Allard, Mr.
			 Baucus, Mr. Bayh,
			 Mr. Bennett, Mr. Biden, Mr.
			 Bingaman, Mr. Bond,
			 Mrs. Boxer, Mr.
			 Brown, Mr. Brownback,
			 Mr. Bunning, Mr. Burr, Mr.
			 Byrd, Ms. Cantwell,
			 Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mrs. Clinton, Mr.
			 Coburn, Mr. Cochran,
			 Mr. Coleman, Ms. Collins, Mr.
			 Conrad, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Craig, Mr. Crapo,
			 Mr. DeMint, Mr.
			 Dodd, Mrs. Dole,
			 Mr. Domenici, Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Graham, Mr.
			 Grassley, Mr. Gregg,
			 Mr. Hagel, Mr.
			 Harkin, Mr. Hatch,
			 Mrs. Hutchison, Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johnson, Mr. Kennedy, Mr.
			 Kerry, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Lieberman, Mrs. Lincoln,
			 Mr. Lott, Mr.
			 Lugar, Mr. Martinez,
			 Mr. McCain, Mrs. McCaskill, Mr.
			 Menendez, Ms. Mikulski,
			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of
			 Florida, Mr. Nelson of
			 Nebraska, Mr. Obama,
			 Mr. Pryor, Mr.
			 Reed, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Salazar, Mr. Sanders, Mr.
			 Schumer, Mr. Sessions,
			 Mr. Shelby, Mr.
			 Smith, Ms. Snowe,
			 Mr. Specter, Mr. Stevens, Mr.
			 Sununu, Mr. Tester,
			 Mr. Thomas, Mr.
			 Thune, Mr. Vitter,
			 Mr. Voinovich, Mr. Warner, Mr.
			 Webb, Mr. Whitehouse, and
			 Mr. Wyden) submitted the following
			 resolution; which was ordered held at the desk
		
		
			January 8, 2007
			Considered and agreed to without amendment and with a
			 modified preamble
		
		RESOLUTION
		Honoring President Gerald Rudolph
		  Ford.
	
	
		Whereas Gerald Rudolph Ford, the 38th President of the
			 United States, was born on July 14, 1913, in Omaha, Nebraska;
		Whereas Gerald Ford was raised in Grand Rapids, Michigan,
			 where he was active in the Boy Scouts, achieving the Eagle Scout rank, and
			 where he excelled as both a student and an athlete during high school;
		Whereas after graduating from high school, Gerald Ford
			 attended the University of Michigan at Ann Arbor, where he played on the
			 university's national championship football teams in 1932 and 1933, and was
			 honored as the team's most valuable player in 1934, before graduating with a
			 B.A. degree in 1935;
		Whereas Gerald Ford later attended Yale Law School and
			 earned an LL.B. degree in 1941, after which he began to practice law in Grand
			 Rapids;
		Whereas Gerald Ford joined the United States Naval Reserve
			 in 1942 and served his country honorably during World War II;
		Whereas upon returning from his service in the military,
			 Gerald Ford ran for the United States House of Representatives and was elected
			 to Congress;
		Whereas Gerald Ford served in the House of Representatives
			 from January 1949 to December 1973, winning reelection 12 times, each time with
			 more than 60 percent of the vote;
		Whereas Gerald Ford served with great distinction in
			 Congress, in particular through his service on the Defense Appropriations
			 Subcommittee, of which he rose to become ranking member in 1961;
		Whereas in addition to his work in the House of
			 Representatives, Gerald Ford served as a member of the Warren Commission, which
			 investigated the assassination of President John F. Kennedy;
		Whereas, in 1965, Gerald Ford was selected as minority
			 leader of the House of Representatives, a position he held for 8 years;
		Whereas after the resignation of Vice President Spiro
			 Agnew in 1973, Gerald Ford was chosen by President Richard Nixon to serve as
			 Vice President of the United States;
		Whereas following the resignation of President Nixon,
			 Gerald Ford took the oath of office as President of the United States on August
			 9, 1974;
		Whereas upon assuming the presidency, Gerald Ford helped
			 the nation heal from one of the most difficult and contentious periods in
			 United States history, and restored public confidence in the country's
			 leaders;
		Whereas Gerald Ford's basic human decency, his integrity,
			 and his ability to work cooperatively with leaders of all political parties and
			 ideologies, earned him the respect and admiration of Americans throughout the
			 country;
		Whereas the John Warner National Defense Authorization Act
			 for Fiscal Year 2007 recommended that America’s next nuclear-powered aircraft
			 carrier, designated as CVN–78, be named as the U.S.S. Gerald R. Ford, in honor
			 of our 38th President; and
		Whereas Gerald Ford was able to serve his country with
			 such great distinction in large part because of the continuing support of his
			 widely admired wife, Elizabeth (Betty), who also has contributed much to the
			 nation in many ways, and of their 4 children, Michael, John, Steven, and Susan:
			 Now, therefore, be it
		
	
		That the Senate notes with deep
			 sorrow and solemn mourning the death of President Gerald Rudolph Ford.
		That the
			 Senate extends its heartfelt sympathy to Mrs. Ford and the family of President
			 Ford.
		That the
			 Senate honors and, on behalf of the nation, expresses deep appreciation for
			 President Ford's outstanding and important service to his country.
		That the
			 Senate directs the Secretary of the Senate to communicate these resolutions to
			 the House of Representatives and transmit a copy thereof to the family of the
			 former President.
		
